In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00303-CV


                IN THE INTEREST OF J.W.V. AND L.M.V., CHILDREN

                         On Appeal from the 316th District Court
                                 Hutchinson County, Texas
                Trial Court No. 40,431, Honorable David Gleason, Presiding

                                  December 5, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant the mother appeals the trial court’s final order terminating her parental

rights to her two children, J.W.V. and L.M.V., and appointing intervenors D.C.C. and

M.L.C., permanent managing conservators of the children.1            The mother’s court-

appointed appellate counsel filed a motion to withdraw as counsel supported by a brief.

In her brief, counsel states she conducted a professional evaluation of the record and,

after a thorough review of the applicable law, concluded no arguable grounds


      1
         Answering a single broad-form question, the jury found the mother’s parental
relationship with each child should be terminated. The trial court’s final order contains
findings of five predicate grounds and that termination was in the best interest of the
children. See TEX. FAM. CODE ANN. § 161.001(1)(D),(E),(N),(O),(P) & (2) (West 2014).
supporting an appeal exist in this case and the appeal is frivolous. Although granted the

opportunity, the mother did not file a response to counsel’s motion and brief.


      Counsel’s motion and brief present a professional evaluation of the record

demonstrating why there are no reversible grounds on appeal and referencing any

grounds that might arguably support the appeal.2 They meet the requirement of Anders

v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967); see In re

A.W.T., 61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.) (finding Anders

procedures applicable in termination of parental rights case).


      As the reviewing court we conduct an independent evaluation of the record to

determine whether counsel correctly determined the appeal is frivolous. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988).


      After carefully reviewing the appellate record and counsel’s brief, we agree the

appeal is frivolous and without merit. We find nothing in the record arguably capable of

supporting an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.




      2
         Among possible appellate issues, counsel discusses the form of the jury charge
which submitted five predicate grounds and the best interest inquiry in a single broad
form question. She concludes the charge was not flawed. See Tex. Dep’t of Human
Servs. v. E.B., 802 S.W.2d 647, 649 (Tex. 1990) (finding in a termination of parental
rights case the controlling question is whether a parent’s rights should be terminated).


                                            2
2005). We, therefore, grant appellate counsel’s motion to withdraw and affirm the trial

court’s final order.3 TEX. R. APP. P. 43.2(a).




                                                     James T. Campbell
                                                         Justice




       3
          Counsel shall, within five days after this opinion is handed down, mail the
mother a copy of the opinion and judgment along with notification of the right to file a
pro se petition for discretionary review under appellate rule 53. The documents and
notification shall be sent to the mother at her last known address via certified mail,
return receipt requested. Counsel shall also send this court a letter certifying
compliance and attaching a copy of the return receipt within the time for filing a motion
for rehearing. TEX. R. APP. P. 2; cf. TEX. R. APP. P. 48.4.

                                                 3